Citation Nr: 1703728	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  10-15 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of left eye, status post corrective strabismus surgery.

4.  Entitlement to service connection for dermatitis (claimed as skin rash as a result of herbicide exposure).

5.  Entitlement to service connection for left knee osteoarthritis.

6.  Entitlement to service connection for right knee, status post total knee arthroplasty, with history of osteoarthritis.



REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from April 1969 to January 1971.  He served in Vietnam from May 1969 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his April 2010 substantive appeal, the Veteran requested a Board hearing at the local VA office.  A hearing was initially scheduled for June 2015, but postponed at the Veteran's request due to a family emergency.  The hearing was rescheduled for March 2016, but it was again postponed at the Veteran's request, as he was having back problems.  Most recently, the hearing was rescheduled for October 2016.  Days before the hearing, VA received a statement indicating that the Veteran had hurt his back, was on medications that prevented him from driving, and would therefore not be able to attend the hearing.

The Board notes that the appellant has shown good cause for his failure to appear at the previously scheduled hearing, and finds that the RO should schedule him for a new hearing.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704, 20.1304 (2016).  However, the Veteran is put on notice that, in light of the numerous prior requests to reschedule, and the backlog of claimants waiting for hearings, there will not likely be any further accommodation granted should this next hearing not occur as scheduled.  In granting the request in this instance, the Board was in part swayed by the fact that on the last occasion the Veteran did inform VA several days in advance of his inability to appear at hearing, thereby possibly enabling another Veteran to make use of the hearing slot.  Had the prior good cause notices been furnished after the hearing, the Board likely would have been less sympathetic to the Veteran's request.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing at the local RO before a Veterans Law Judge.  Notice of the hearing must be sent to the Veteran at his current mailing address.  Once the hearing is conducted, or in the event the Veteran cancels his hearing request or otherwise fails to report, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




